 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    STEVEN R. MILLER,                                   1:20-cv-00234-JDP

10                       Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                          TO PROCEED IN FORMA PAUPERIS
11           v.                                           OR PAY FILING FEE WITHIN 45 DAYS

12    ALBERT NAJERA, et al.,
13                       Defendants.
14

15          Plaintiff Steven R. Miller is a federal prisoner proceeding pro se in this civil rights action

16   under Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not paid the $400.00

17   filing fee, or submitted the required application to proceed in forma pauperis pursuant to 28

18   U.S.C. § 1915.

19          Accordingly, it is hereby ordered that:

20          1. The clerk’s office shall send plaintiff an application to proceed in forma pauperis.

21          2. Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

22   application to proceed in forma pauperis, completed and signed, or in the alternative, pay the

23   $400.00 filing fee for this action. No requests for extension will be granted without a showing of

24   good cause. Failure to comply with this order will result in dismissal of this action.

25

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     February 21, 2020
 4                                  UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    2
